Citation Nr: 1825856	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to extension of benefits under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran was scheduled for a Travel Board hearing in June 2016.  VA attempted to confirm his attendance by telephone prior to the hearing.  His mother answered the telephone number of record and indicated he would not be attending his hearing.  On the date of the scheduled hearing, he failed to report.  He has not responded to the VA telephone call or provided any explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

The Veteran received VRAP benefits between August 20, 2012 and December 14, 2012, January 14, 2013 to May 13, 2013, August 19, 2013 to December 13, 2013, and January 13, 2014 to January 22, 2014, for a total of 12 months.


CONCLUSION OF LAW

The criteria for an extension of VRAP benefits beyond January 22, 2014 are not met.  38 U.S.C. § 4100 (2012); Pub. L. No. 112-56, 125 Stat. 711, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board notes that VA generally has a duty to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5100, 5102, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002), cert denied, 537 U.S. 821 (2001).  Such is the case here.  The facts are not in dispute.  Rather, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

Moreover, general due process considerations have been satisfied.  38 C.F.R. § 3.103 (2017).  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his notice of disagreement.  Additionally, as noted in the introduction section above, he did not appear for his hearing or indicate that he wished to be rescheduled for a new hearing.  

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Pub. L. No. 112-56, 125 Stat. 711, § 211 (Nov. 21, 2011).  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance in a high-demand occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA. 

The VRAP ended on March 31, 2014.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether he is eligible for an extension of VRAP benefits is warranted.

VRAP allowed for up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old at the time of application; were unemployed at the time of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA)); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.  In addition, participants must have been enrolled on a full-time basis in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation. 

In this case, the Veteran's basic eligibility for VRAP benefits and whether the institution where he did his coursework was a VA-approved program of education are not in question, as these matters have already been decided in his favor.  Rather, the only issue in question is whether an extension of VRAP benefits beyond a 12-month period is warranted. 

The record shows that VA awarded VRAP benefits for the following periods: August 20, 2012 and December 14, 2012, January 14, 2013 to May 13, 2013, August 19, 2013 to December 13, 2013, and January 13, 2014 to January 22, 2014.  The record shows therefore that the Veteran received VRAP benefits for 12 months between August 20, 2012 and January 22, 2014.  Thus, he has received the maximum allowable benefits under the law.

The Board is sympathetic to the Veteran, including his contention that he was one semester from graduation when his VRAP benefits were terminated.  However, the Board is without authority to grant benefits in the present case.  38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to extension of VRAP benefits is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


